Exhibit 10.10

 

THIS PLEDGE AND SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED
HEREBY ARE SUBJECT AND SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN
THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF EVEN DATE HEREWITH, AMONG
CONNECTICUT GREEN BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT, THE
SUBORDINATED LENDERS PARTY THERETO, LIBERTY BANK, AS ADMINISTRATIVE AGENT, AND
THE SENIOR LENDERS PARTY THERETO, AS AMENDED, RESTATED, AMENDED AND RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME; EACH PARTY TO THIS PLEDGE
AND SECURITY AGREEMENT, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE TERMS OF
THE SUBORDINATION AGREEMENT.

 

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as amended, restated, amended and restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of the 9th day of May, 2019 by FUELCELL ENERGY FINANCE,
LLC, a Connecticut limited liability company, having an address at 3 Great
Pasture Road, Danbury, Connecticut 06810 (“Pledgor”), for the benefit of
CONNECTICUT GREEN BANK, having an address at 845 Brook Street, Rocky Hill,
Connecticut 06067, in its capacity as administrative agent for itself and the
Secured Parties, as pledgee, assignee and secured party, (in such capacities,
the “Administrative Agent”),

RECITALS:

A.

Pursuant to that certain Credit Agreement dated as of the date hereof, among
Dominion Bridgeport Fuel Cell, LLC, a Virginia limited liability company, which
will be changing its name to Bridgeport Fuel Cell, LLC in accordance with
Section 6.24 of the Credit Agreement (the “Borrower”), the Lenders from time to
time party thereto, and Connecticut Green Bank, as administrative agent (as the
same may be amended, restated, amended and restated, replaced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), the Lenders have
agreed to make a loan to the Borrower in the original principal amount of Six
Million Twenty-Six Thousand One Hundred Sixty-Five and 34/100 Dollars
($6,026,165.34) (the “Loan”).

B.

Pledgor has guaranteed the Loan pursuant to that certain Limited Guaranty
Agreement dated as of the date hereof, made by Pledgor in favor of
Administrative Agent (as the same may be amended, restated, amended and
restated, replaced, supplemented or otherwise modified from time to time, the
“Guaranty”).

C.

Pledgor is the legal and beneficial owner of all the limited liability company
membership interests in Borrower.

D.

To induce the Lenders to make the Loan to Borrower, and in order to more fully
secure its obligations under the Guaranty, Lenders have requested, and Pledgor
has agreed, to pledge and grant a Second Priority security interest in the
Collateral (as defined below).

E.The Borrower and Pledgor will receive substantial direct and indirect benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the recitals and the covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Pledgor hereby agrees as follows:

Section 1.

Definitions.  All capitalized terms defined in the Credit Agreement are used
herein as defined therein.  In addition, as used herein:

“Assignment of Interest” shall have the meaning ascribed thereto in Section 2.2
hereof.

“Borrower Operating Agreement” shall mean that certain Amended and Restated
Operating Agreement dated as of May 9, 2019 of Borrower, as the same may
hereafter be amended, restated, amended and restated, replaced, supplemented or
otherwise modified from time to time.

“Collateral” shall have the meaning ascribed thereto in Section 2.1 hereof.

“Pledged Interests” shall have the meaning ascribed thereto in Section 2.1
hereof.

“Pledged Securities” shall have the meaning ascribed to such term in Section 2.1
hereof.

“Relevant Documents” shall mean the Borrower Operating Agreement, and all other
organizational documents of Borrower, as any of the same may hereafter be
amended, restated, amended and restated, replaced, supplemented or otherwise
modified from time to time.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of Connecticut, except for matters which the
Uniform Commercial Code of the State of Connecticut provides shall be governed
by the Uniform Commercial Code in effect in any other state, in which case
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in such other state.

Section 2.

Pledge and Delivery of Collateral.

2.1

The Pledge.  As continuing collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations, Pledgor hereby irrevocably grants, pledges and assigns, a
continuing Second Priority Lien on and security interest in, and, as a part of
such grant, pledge and assignment, hereby assigns to Administrative Agent as
collateral security, all of Pledgor’s right, title and interest in the following
property, whether now owned by Pledgor or hereafter acquired and whether now
existing or hereafter arising and wherever located (all being collectively
referred to herein as “Collateral”):

(a)its 100% membership interest in Borrower and its successors, including all
limited liability company interests in Borrower, together with the certificates
(in a form attached hereto as Exhibit A and made a part hereof) evidencing the
same (collectively, the “Pledged Interests”);

(b)all ownership interests, membership interests, shares, securities, moneys,
instruments or property representing a dividend, a distribution or return of
capital upon or in respect of the Pledged Interests, or otherwise received in
exchange therefor, and any warrants, rights or options issued to the holders of,
or otherwise in respect of, the Pledged Interests;

(c)all rights of Pledgor under the Relevant Documents or any other agreement or
instrument relating to the Pledged Interests, including, without limitation, (i)
all rights of Pledgor to receive moneys or distributions with respect to the
Pledged Interests due or to become due under or pursuant

2

 

--------------------------------------------------------------------------------

 

 

to the Relevant Documents, (ii) all rights of Pledgor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Pledged
Interests, (iii) all claims of Pledgor for damages arising out of or for breach
of or default under a Relevant Document, (iv) any and all of Pledgor’s voting
rights, authority and power including without limitation all right and power to
manage and control the affairs of Borrower, in each instance, arising from the
ownership of the Pledged Interests, and (v) any right of Pledgor to perform
thereunder and to compel performance and otherwise exercise all rights and
remedies thereunder; and

(d)all proceeds of and to any of the property of Pledgor described in clauses
(a) through (c) above and, to the extent related to any property described in
said clauses or such proceeds, all books, correspondence, credit files, records,
invoices and other papers.

The shares of membership interests, certificates, instruments or other documents
evidencing or representing the foregoing shall be collectively referred to
herein as the “Pledged Securities.”

2.2

Delivery of the Collateral.  Pledgor shall deliver to Applicable Agent (with
copies to the Administrative Agent) (i) all original Pledged Securities relating
to the Pledged Interests pledged by Pledgor concurrently with the execution and
delivery of this Agreement and (ii) all other documents evidencing or
representing all other Collateral within three (3) Business Days after receipt
thereof.  All Collateral which are “certificated securities” within the meaning
of the Uniform Commercial Code shall be in bearer form or, if in registered
form, shall be accompanied by undated blank equity interest power (in a form
attached hereto as Exhibit B and made a part hereof) (the “Assignment of
Interest”), note power, endorsement or other necessary instruments of transfer,
registration or assignment, duly executed in blank and in form and substance
satisfactory to Administrative Agent. Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent shall have the right,
subject to the CGB Subordination Agreement, at any time, in its discretion, to
transfer to or to register in the name of Administrative Agent or its nominee
any or all of the Collateral.  Administrative Agent shall have the right, at any
time in its discretion upon the occurrence and during the continuance of an
Event of Default and without notice to Pledgor, subject to the CGB Subordination
Agreement, to transfer to, and to designate on the Assignment of Interest, any
Person to whom the Pledged Interests are sold in accordance with the provisions
hereof.  In addition, after the Cutover Date, Administrative Agent shall have
the right at any time to exchange the Assignment of Interest representing or
evidencing the Pledged Interests or any portion thereof, for one or more
additional or substitute Assignments of Interest representing or evidencing
smaller or larger percentages of the Pledged Interests represented or evidenced
thereby, subject to the terms thereof.

2.3

Acknowledgment of Pledge.  Upon the execution and delivery of this Agreement,
Pledgor shall cause Borrower to execute and deliver to Administrative Agent a
letter in the form attached hereto as Exhibit C.  Pledgor represents and
warrants that the representations of Borrower in such letter are true and
complete.  Pledgor shall cause Borrower to comply with the covenants and
warranties in such letter, and shall cause Borrower to comply with the
requirements of the Loan Documents.

Section 3.

Further Assurances; Remedies.  In furtherance of the grant of the pledge and
security interest pursuant to Section 2 hereof, Pledgor hereby agrees with
Administrative Agent as follows:

3.1

Delivery and Other Perfection.  

(a)The Pledgor hereby represents and warrants that (i) the terms of the Relevant
Documents for Borrower and of the Pledged Securities expressly provide that each
of the Pledged Securities are securities governed by Article 8 of the Uniform
Commercial Code as in effect in each applicable jurisdiction, (ii) Article 2.4
of the Borrower Operating Agreement is in full force and effect, and (iii) the
Relevant Documents for Borrower contain a legend as follows:

3

 

--------------------------------------------------------------------------------

 

 

“Each limited liability company interest in the Company shall constitute a
“security” wthin the meaning of (i) Section 8-102(a)(15) of the Uniform
Commercial Code as in effect from time to time in the States of Delaware and
Connecticut and (ii) the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995 (and each limited liability company
interest in the Company shall be treated as such a “security” for all purposes,
including, without limitation perfection of the security interest therein under
Article 8 of each applicable Uniform Commercial Code).  The limited liability
company interests in the Company (A) are not and will not be dealt in or traded
on securities exchanges or securities markets; (B) are not and will not be
“investment company securities” within the meaning of Section 8-103 of the UCC,
and (C) constitute “certificated securities” within the meaning of Section
8-102(a)(14) of the UCC.  

This Certificate and any certificated limited liability company interests
evidenced hereby shall be governed by and construed in accordance with the laws
of the State of Connecticut without regard to principles of conflicts of
laws.”  

(b)Pledgor hereby covenants and agrees that it will not agree to any amendment,
modification or repeal of the Borrower Operating Agreement without the prior
written consent of Administrative Agent, and shall promptly notify
Administrative Agent in writing if for any reason the Pledged Securities shall
cease to be securities for purposes of the Uniform Commercial Code in any
applicable jurisdiction.

(c)Pledgor hereby instructs Borrower to register on its respective books and
records the pledge of the Pledged Interests by Pledgor to Administrative
Agent.  In the event that at any time after the date hereof any Collateral shall
be evidenced by an instrument or a certificate other than the Pledged
Securities, Pledgor shall or shall cause Borrower to promptly deliver any such
instrument or certificate, duly endorsed or subscribed by Pledgor or accompanied
by appropriate instruments of transfer or assignment duly executed in blank by
Pledgor, to Applicable Agent as additional Collateral.  Any such instruments or
certificates received by Pledgor shall be held by Pledgor in trust for the
benefit of Applicable Agent.

(d)Unless otherwise provided herein, Pledgor shall give, execute (if
applicable), deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary in the
judgment of Administrative Agent to create, preserve or perfect the security
interest granted pursuant hereto or, after the occurrence and during the
continuance of an Event of Default, to enable Administrative Agent, subject to
the CGB Subordination Agreement, to exercise and enforce its rights hereunder in
accordance with the terms of this Agreement with respect to such pledge and
security interest, including, without limitation, upon the occurrence and
continuation of an Event of Default causing any or all of the Collateral to be
transferred of record into the name of Administrative Agent or its nominee.

(e)Pledgor shall permit representatives of Administrative Agent to inspect and
make abstracts from its books and records pertaining to the Collateral, and
permit representatives of Administrative Agent to be present at Pledgor’s place
of business to receive copies of all communications and remittances relating to
the Collateral, at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to Pledgor,
and at the expense of Borrower; provided, that, so long as no Event of Default
has occurred or is continuing, Administrative Agent will not exercise its rights
under this Section 3.1(e) more than once per calendar year; provided,

4

 

--------------------------------------------------------------------------------

 

 

further, that when an Event of Default exists Administrative Agent may do any of
the foregoing at the expense of Borrower at any time during normal business
hours and without advance notice.

(f)Pledgor shall promptly forward to Administrative Agent copies of any notices
or communications received by Pledgor with respect to the Collateral, all in
such manner as Administrative Agent may require.

(g)Pledgor will not change its name unless Pledgor shall have given
Administrative Agent at least thirty (30) days’ prior written notice thereof and
shall have taken all action (or made arrangements to take such action
substantially simultaneously with such change if it is impossible to take such
action in advance) requested by Administrative Agent to amend such financing
statement or continuation statement to reflect the change in Pledgor’s name.

(h)Pledgor represents and warrants that there are no Liens, security interests,
charging orders or encumbrances on any of the Pledged Collateral except in favor
of the First Lien Agent.

(i)Pledgor will not directly or indirectly sell, pledge, mortgage, grant,
assign, transfer, or otherwise dispose of or create or suffer to be created any
Lien, security interest, charging order, or encumbrance on any of the Pledged
Collateral except in accordance with the Loan Documents.

(j)Pledgor shall, at its sole cost and expense, maintain the security interest
created by this Agreement in the Pledged Collateral as a perfected Second
Priority security interest and defend such security interest at its own cost and
expense.

3.2

Preservation of Rights.  Except in accordance with applicable Law,
Administrative Agent shall not be required to take steps necessary to preserve
any rights against prior parties to any of the Collateral.

3.3

Pledged Collateral; Distributions.  

(a)So long as no Event of Default shall have occurred and be continuing, Pledgor
shall have the right to exercise all of Pledgor’s voting, consensual and other
powers of ownership and other rights with respect to the Collateral, including
without limitation under the Relevant Documents, for all purposes not
inconsistent with, or not prohibited by, the terms of this Agreement, any other
Loan Document or any other instrument or agreement referred to herein or therein
in any manner that would not impair the Collateral.

(b)If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not First Lien Agent or Administrative
Agent exercises any available right to declare any of the Obligations due and
payable or seeks or pursues any other relief or remedy available to it under
applicable Law or under this Agreement or any other Loan Document, subject to
the CGB Subordination Agreement (i) all distributions on the Collateral, if any,
and if permitted by this Agreement and the other Loan Documents, shall be paid
directly to Applicable Agent for application to the Obligations pursuant to the
terms hereof and the Credit Agreement, (ii) if Applicable Agent shall so request
in writing, Pledgor agrees to execute and deliver to Applicable Agent
appropriate distribution and other orders and documents to that end, and (iii)
Pledgor hereby irrevocably authorizes and directs Borrower, after an Event of
Default and for so long as such Event of Default is continuing, to pay all such
distributions on the Collateral directly to the Applicable Agent for application
to the Obligations in the order, priority and manner set forth in the Credit
Agreement.  The foregoing authorization and instructions are irrevocable, may be
relied upon Borrower and may not be modified in any manner other than by the
Applicable Agent sending to Borrower a notice terminating such authorization and
direction.

5

 

--------------------------------------------------------------------------------

 

 

(c)Anything to the contrary notwithstanding, (i) Pledgor shall remain liable
under the Relevant Documents to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (ii)
the exercise by First Lien Agent or Administrative Agent of any of the rights
hereunder shall not release Pledgor from any of its duties or obligations under
the Relevant Documents and (iii) Administrative Agent shall have no obligation
or liability under the Relevant Documents by reason of this Agreement, nor shall
Administrative Agent be obligated to perform any of the obligations or duties of
Pledgor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder, except as required by applicable Law.

3.4

Remedies, etc.  During the period during which an Event of Default shall have
occurred and be continuing, subject to CGB Subordination Agreement,
Administrative Agent may exercise, without any other notice to or demand upon
the Pledgor (unless otherwise specified herein), in addition to the other rights
and remedies provided for herein or in any other Loan Document or otherwise
available to it.

(a)Administrative Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code (whether
or not the Uniform Commercial Code is in effect in the jurisdiction where the
rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the Laws in effect in any jurisdiction
where any rights and remedies hereunder may be asserted, including, without
limitation, the right, at Administrative Agent’s option, to have all Pledged
Interests registered in the name of Administrative Agent or its nominee (if not
already so registered) and Administrative Agent or its nominee may thereafter
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if Administrative Agent were the sole and absolute owner thereof
(and Pledgor agrees to take all such action as may be appropriate to give effect
to such right);

(b)Administrative Agent in its discretion may, in its name or in the name of
Pledgor or otherwise, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so;

(c)Administrative Agent may, upon ten (10) days’ prior written notice to Pledgor
of the time and place, with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of Administrative Agent or any of its agents, sell, assign or otherwise dispose
of all or any part of such Collateral, at such place or places as Administrative
Agent deems best, and for cash or on credit or for future delivery (without
thereby assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of time or
place thereof (except such notice as is required above or by applicable Law and
cannot be waived) and Administrative Agent or anyone else may be the purchaser,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by Law, at any private sale), and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
Pledgor, any such demand, notice of intention to effect, or right and equity
being hereby expressly waived and released.  Unless prohibited by applicable
Law, Administrative Agent may, without notice or publication, adjourn any public
or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the same may be so adjourned;

(d)Administrative Agent may exercise all membership rights, powers and
privileges to the same extent as Pledgor is entitled to exercise such rights,
powers and privileges;

(e)Upon notice to Pledgor, Administrative Agent may cause the Pledged Interests
to be sold in accordance with Subsection (c) above and, in connection therewith,
cause each

6

 

--------------------------------------------------------------------------------

 

 

purchaser of all or any part of any Pledged Interests to be admitted as a new
member of Borrower, to the extent of such Pledged Interests, and cause Pledgor
to withdraw as a member of Borrower, to the extent such Pledged Interests are
sold (in accordance with Subsection (c) above), and, if appropriate, cause one
or more new limited liability certificates to be issued and/or amended or
restated articles of organization or formation to be filed with respect to
Borrower;

(f)Administrative Agent may exercise any and all rights and remedies of Pledgor
under or in connection with the Relevant Documents or otherwise in respect of
the Collateral, including, without limitation, any and all rights of Pledgor to
demand or otherwise require payment of any amount under, or performance of any
provisions of, the Relevant Documents; and

(g)all payments received by Pledgor under or in connection with the Relevant
Documents or otherwise in respect of the Collateral shall be received in trust
for the benefit of Administrative Agent, shall be segregated from other funds of
Pledgor and shall be forthwith paid over to Administrative Agent in the same
form as so received (with any necessary endorsements).

Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities Laws,
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  Pledgor acknowledges that
any such private sales may be at prices and on terms less favorable to
Administrative Agent than those obtainable through a public sale without such
restrictions, and that Administrative Agent shall have no obligation to engage
in public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the issuer thereof to register it for public
sale.

3.5

Private Sale.  Administrative Agent shall not incur any liability as a result of
the sale of the Collateral, or any part thereof, at any private sale pursuant to
Section 3.4 hereof conducted in a commercially reasonable manner.  Pledgor
hereby waives any claims against Administrative Agent arising by reason of the
fact that the price at which the Collateral may have been sold at such a private
sale was less than the price which might have been obtained at a public sale or
was less than the aggregate amount of the Obligations, even if Administrative
Agent accepts the first offer received and does not offer the Collateral to more
than one offeree.

3.6

Application of Proceeds.  Subject to the CGB Subordination Agreement, the
proceeds of any collection, sale, disposition or other realization of all or any
part of the Collateral pursuant hereto shall be applied to the Obligations by
Administrative Agent in accordance with the Credit Agreement:

As used in this Section 3, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of Pledgor or any issuer of or obligor on any of the
Collateral.  Administrative Agent may defer the application of non-cash proceeds
of the Collateral to the Obligations until cash proceeds are actually received
by Administrative Agent.

3.7

Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to Administrative Agent while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of an Event of
Default, Administrative Agent is hereby appointed the attorney-in-fact of
Pledgor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled

7

 

--------------------------------------------------------------------------------

 

 

with an interest for the term hereof.  Without limiting the generality of the
foregoing, so long as Administrative Agent shall be entitled under this Section
3 to make collections in respect of the Collateral while an Event of Default has
occurred and is continuing, Administrative Agent shall have the right and power
to receive, endorse and collect all checks made payable to the order of Pledgor
representing any payment or other distribution in respect of the Collateral or
any part thereof and to give full discharge for the same. Pledgor hereby
ratifies all that said attorneys shall lawfully do or cause to be done by virtue
hereof.

3.8

Termination.  When all Obligations shall have been indefeasibly paid in full
Administrative Agent shall forthwith, unless such Collateral has been used to
satisfy all or any part of the Obligations, cause to be assigned, transferred
and delivered, against receipt but without any recourse, warranty or
representation whatsoever any remaining Collateral in Administrative Agent’s
possession, to or on the order of the Pledgor.

3.9

Further Assurances.  Pledgor agrees that, from time to time upon the written
request of Administrative Agent, Pledgor will execute and deliver such further
documents and do such other acts and things as Administrative Agent may request
in order fully to effect the purposes of this Agreement.

Section 4.

Miscellaneous.

4.1

No Waiver.  No failure on the part of Administrative Agent or any of its agents
to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by Administrative Agent or any
of its agents of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or
remedy.  The remedies provided herein are cumulative and are not exclusive of
any remedies provided by Law.

4.2

Governing Law and Waiver of Jury Trial.

(a)

GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CONNECTICUT.

(b)

SUBMISSION TO JURISDICTION. PLEDGOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF CONNECTICUT SITTING IN HARTFORD COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE DISTRICT OF CONNECTICUT, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
CONNECTICUT STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT.  PLEDGOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST PLEDGOR OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

8

 

--------------------------------------------------------------------------------

 

 

(c)

WAIVER OF VENUE.  PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d)

SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT, AND TO THE ADDRESS OF EACH PARTY HERETO SET FORTH IN THE PREAMBLE OF
THIS AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)

PLEDGOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  PLEDGOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

(f)

PJR WAIVER.  PLEDGOR EXPRESSLY ACKNOWLEDGES THAT THIS AGREEMENT AND EACH
TRANSACTION RELATED TO IT IS A “COMMERCIAL TRANSACTION” WITHIN THE MEANING OF
CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED.  PLEDGOR HEREBY
VOLUNTARILY AND KNOWINGLY WAIVES ANY AND ALL RIGHTS WHICH ARE OR MAY BE
CONFERRED UPON IT UNDER CHAPTER 903a OF SAID STATUTES (OR ANY OTHER FEDERAL OR
STATE LAW AFFECTING PREJUDGMENT REMEDIES) TO ANY NOTICE OR HEARING OR PRIOR
COURT ORDER OR THE POSTING OF A BOND PRIOR TO THE ADMINISTRATIVE AGENT OBTAINING
A PREJUDGMENT REMEDY.  PLEDGOR FURTHER WAIVES ANY REQUIREMENT OR OBLIGATION OF
THE ADMINISTRATIVE AGENT TO POST A BOND OR OTHER SECURITY IN CONNECTION WITH ANY
PREJUDGMENT REMEDY OBTAINED BY ADMINISTRATIVE AGENT.  PLEDGOR ACKNOWLEDGES THAT
IT HAS BEEN ADVISED BY COUNSEL OF ITS CHOICE OR HAS HAD THE OPPORTUNITY TO
RETAIN COUNSEL OF ITS CHOICE WITH RESPECT TO THIS TRANSACTION AND THIS
AGREEMENT.  

4.3

Notices.  All notices, consents, approvals and requests required or permitted
hereunder shall be given in the manner set forth in Section 10.02 of the Credit
Agreement, and to the addresses for each party hereto set forth in the preamble
of this Agreement.

4.4

Waivers, etc.  The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by Pledgor and Administrative
Agent.  Any such amendment or waiver shall be binding upon Administrative Agent
and Pledgor.

9

 

--------------------------------------------------------------------------------

 

 

4.5

Successors and Assigns.  This Agreement shall be binding upon the successors and
assigns of Pledgor and inure to the benefit of the successors and assigns of
Administrative Agent permitted under the Credit Agreement. Pledgor shall not
assign or transfer this Agreement or its rights or obligations hereunder without
the prior written consent of Administrative Agent, which consent shall be in
Administrative Agent’s sole discretion).  

4.6

Indemnification.  Pledgor hereby agrees to indemnify Administrative Agent and
the other Secured Parties (collectively, the “Indemnified Parties” and each, an
“Indemnified Party”) from, and hold each of the Indemnified Parties harmless
against, any and all losses, liabilities, claims, obligations damages or
expenses incurred by any Indemnified Party arising out of or by reason of any
claim of any Person relating to or arising out of the acts or omissions of
Pledgor under (1) this Agreement or (2) the Relevant Documents to the extent
such actions or omissions are in contravention of Pledgor’s obligations under
this Agreement (but excluding any such losses, liabilities, claims, obligations,
damages or expenses incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified), including, without limitation, but
subject to the remaining provisions of this Section 4.6 below, the reasonable
fees and disbursements of counsel incurred in connection with any such
investigation or litigation or other proceedings (but excluding any such losses,
liabilities, claims, obligations, damages or expenses incurred by reason of the
gross negligence or willful misconduct of the Person to be indemnified).

To the fullest extent permitted by applicable law, Pledgor hereby agrees not to
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby by unintended recipients.

Upon written request by any Indemnified Party, Pledgor shall defend same (and if
requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals approved by such Indemnified Party, such
approval not to be unreasonably withheld; provided, that such attorneys and
other professionals shall not (i) settle any claim against any Indemnified
Parties without the prior written consent of such Indemnified Parties, unless
such settlement includes a full release of all claims made against such
Indemnified Parties, or (ii) agree to a judgment against any Indemnified Parties
without the prior written consent of such Indemnified Parties.  Notwithstanding
the foregoing, any Indemnified Parties may, in their sole and absolute
discretion, engage their own attorneys and other professionals to defend or
assist them, and, at the option of such Indemnified Parties, their attorneys
shall control the resolution of any claim or proceeding, providing that no
compromise or settlement shall be entered without Pledgor’s consent, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
that, unless there is a conflict prohibiting the representation of all of the
Indemnified Parties as a group, the Indemnified Parties shall only engage a
single counsel or law firm.  Upon demand, Pledgor shall pay or, in the sole and
absolute discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of reasonable fees and disbursements of attorneys and
other professionals in connection therewith.

Any amounts owed to Indemnified Parties under this Section 4.6 shall bear
interest at the Default Rate and shall be added to the Obligations and shall be
secured hereby as fully and effectively and with the same priority as every
other obligation of the Pledgor secured hereby.

10

 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, the obligations and liabilities of Pledgor under
this Section 4.6 shall not apply to any actions or omissions of Administrative
Agent or its nominee under the Relevant Documents after Administrative Agent or
its nominee, as applicable (i) exercises its remedies under this Agreement, and
(ii) becomes the owner of the Pledged Interests.

4.7

No Election of Remedies.  Without limitation as to any other right or remedy
provided to Administrative Agent in this Agreement or the other Loan Documents,
in the case of an Event of Default which has occurred and is continuing (i)
Administrative Agent shall have the right to pursue all of its rights and
remedies under this Agreement and the Loan Documents, at law and/or in equity,
in one proceeding, or separately and independently in separate proceedings from
time to time, as Administrative Agent, in its sole and absolute discretion,
shall determine from time to time, (ii) Administrative Agent shall not be
required to either marshall assets, sell any of the Collateral in any particular
order of alienation (and may sell the same simultaneously and together or
separately), or be subject to any “one action” or “election of remedies” law or
rule with respect to any of the Collateral, (iii) the exercise by Administrative
Agent of any remedies against any one item of Collateral will not impede
Administrative Agent from subsequently or simultaneously exercising remedies
against any other item of Collateral, (iv) all Liens and other rights, remedies
or privileges provided to Administrative Agent herein shall remain in full force
and effect until Administrative Agent has exhausted all of its remedies against
the Collateral and all Collateral has been sold and/or otherwise realized upon
in satisfaction of the Obligations, and (v) Administrative Agent may resort for
the payment of the Obligations to any security held by Administrative Agent in
such order and manner as Administrative Agent, in its discretion, may elect and
Administrative Agent may take action to recover the Obligations, or any portion
thereof, or to enforce any covenant hereof without prejudice to the right of
Administrative Agent thereafter to foreclose this Agreement.

4.8

Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by Law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be construed in favor of Administrative Agent in order to carry out the
intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.

4.9

Entity Names.  Administrative Agent acknowledges that Borrower intends to change
its legal name to Bridgeport Fuel Cell, LLC.  Administrative Agent consents to
such name change, provided such name change is done in accordance with Section
6.24 of the Credit Agreement.

4.10

Subordination Agreement. Notwithstanding anything herein to the contrary, (a)
the Lien and security interest granted to the Administrative Agent pursuant to
this Agreement and the exercise of any right or remedy by the Administrative
Agent hereunder are subject to the provisions of the CGB Subordination
Agreement, (b) in the event of any conflict between the express terms and
provisions of the Loan Documents, on the one hand, and of CGB Subordination
Agreement, on the other hand, the terms and provisions of the CGB Subordination
Agreement, shall control, (c) any Collateral held by (or in the possession or
control of) the First Lien Agent (or its agents or bailees), shall be held as
gratuitous bailee for security, perfection and control purposes in favor of the
Administrative Agent in accordance with the terms of the CGB Subordination
Agreement and (d) any requirements set forth in this Agreement to deliver any
Collateral with respect to which possession or control is required to perfect a
security interest therein, including any certificates, instruments or documents
evidencing such Collateral, to the Administrative Agent or any obligation set
forth in this Agreement with respect to the transfer to, or control by
possession of, the Administrative Agent with respect to any such Collateral, or
any representative and warranties made by the Pledgor herein with respect to
delivery, transfer or control by possession of any such Collateral, or the
perfection of the Administrative Agent’s Lien and security interest therein,
shall be deemed satisfied if

11

 

--------------------------------------------------------------------------------

 

 

such delivery of or transfer is made to, control is vested in, the First Lien
Agent as the Administrative Agent’s gratuitous bailee pursuant to the terms of
the CGB Subordination Agreement.

[Remainder of page left intentionally blank; signature page to follow.]

 

 

12

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Pledgor has caused this Agreement to be duly executed as of
the day and year first above written.

 

PLEDGOR:

 

 

 

FUELCELL ENERGY FINANCE, LLC,

 

a Connecticut limited liability company

 

 

 

By:

FuelCell Energy, Inc.

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Bishop

 

Name:  Michael S. Bishop

 

Title:  Senior Vice President and Chief Financial Officer

 

 

[Signature Page to Pledge and Security Agreement (FuelCell Energy Finance, LLC)]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

CERTIFICATE FOR MEMBERSHIP INTEREST IN DOMINION BRIDGEPORT FUEL CELL, LLC, a
VIRGINIA limited liability company

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE.  THE HOLDER
OF THIS CERTIFICATE, BY ITS ACCEPTANCE HEREOF, REPRESENTS THAT IT IS ACQUIRING
THIS SECURITY FOR INVESTMENT AND NOT WITH A VIEW TO ANY SALE OR DISTRIBUTION
HEREOF.  ANY TRANSFER OF THIS CERTIFICATE OR ANY LIMITED LIABILITY COMPANY
INTEREST REPRESENTED HEREBY IS SUBJECT TO THE TERMS AND CONDITIONS OF THE LLC
AGREEMENT (AS DEFINED BELOW).

Certificate Number [001]

100% Limited Liability Company Interest

DOMINION BRIDGEPORT FUEL CELL, LLC, a Virginia limited liability company (the
"Company"), hereby certifies that FUELCELL ENERGY FINANCE, LLC, a Connecticut
limited liability company (together with any assignee of this Certificate, the
"Holder") is the registered owner of one hundred percent (100%) of the
Membership Interest in the Company.  The rights, powers, preferences,
restrictions and limitations of the Membership Interest in the Company are set
forth in, and this Certificate and the Membership Interest in the Company
represented hereby are issued and shall in all respects be subject to the terms
and provisions of, the Amended and Restated Limited Liability Company Agreement]
of the Company dated as of May 9, 2019, as the same may be further amended or
restated from time to time (the "LLC Agreement").  By acceptance of this
Certificate, and as a condition to being entitled to any rights and/or benefits
with respect to the Membership Interest evidenced hereby, the Holder is deemed
to have agreed to comply with and be bound by all the terms and conditions of
the LLC Agreement.  The Company will furnish a copy of the LLC Agreement to the
Holder without charge upon written request to the Company at its principal place
of business.  TRANSFER OF ANY OR ALL OF THE Membership Interest IN THE COMPANY
EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS IN THE LLC
AGREEMENT AND CAN BE EFFECTED ONLY AFTER COMPLIANCE WITH ALL OF THOSE
RESTRICTIONS AND THE PRESENTATION TO THE COMPANY OF THE CERTIFICATE, ACCOMPANIED
BY AN ASSIGNMENT IN THE FORM APPEARING ON THE REVERSE SIDE OF THIS CERTIFICATE,
DULY COMPLETED AND EXECUTED BY AND ON BEHALF OF THE TRANSFEROR IN SUCH TRANSFER,
AND AN APPLICATION FOR TRANSFER IN THE FORM APPEARING ON THE REVERSE SIDE OF
THIS CERTIFICATE, DULY COMPLETED AND EXECUTED BY AND ON BEHALF OF THE TRANSFEREE
IN SUCH TRANSFER.

Each Membership Interest in the Company shall constitute a “security” within the
meaning of (i) Section 8-102(a)(15) of the Uniform Commercial Code as in effect
from time to time in the State of Connecticut and (ii) the Uniform Commercial
Code of any other applicable jurisdiction that now or hereafter substantially
includes the 1994 revisions to Article 8 thereof as adopted by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws and
approved by the American Bar Association on February 14, 1995 (and each
Membership Interest in the Company shall be treated as such a “security” for all
purposes, including, without limitation perfection of the security interest
therein under Article 8 of each applicable Uniform Commercial Code).

This Certificate and the Membership Interest evidenced hereby shall be governed
by and construed in accordance with the laws of the State of Connecticut without
regard to principles of conflicts of laws.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed as of
the date set forth below.

 

DOMINION BRIDGEPORT FUEL CELL, LLC

 

a Virginia limited liability company

 

 

 

 

By:

FuelCell Energy Finance, LLC

 

Its:

Sole Member

 

 

 

 

By:

FuelCell Energy, Inc.

 

Its:

Sole Member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

(REVERSE SIDE OF CERTIFICATE)

ASSIGNMENT OF INTEREST

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________________________________________ (print or typewrite name of
transferee), __________________ (insert Social Security or other taxpayer
identification number of transferee), the following specified percentage of
Membership Interest in the Company: 100% (identify the percentage interest being
transferred) effective as of the date specified in the Application for Transfer
of Interests below, and irrevocably constitutes and appoints
__________________________ and its authorized officers, as attorney-in-fact, to
transfer the same on the books and records of the Company, with full power of
substitution in the premises.

Dated:

 

 

FUELCELL ENERGY FINANCE, LLC,

 

 

 

a Connecticut limited liability company

 

 

 

 

 

 

 

By:

FuelCell Energy, Inc.

 

 

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

Address:

[

]

 

 

APPLICATION FOR TRANSFER OF INTERESTS

The undersigned applicant (the "Applicant") hereby (a) applies for a transfer of
the percentage of Membership Interest in the Company identified above in the
Assignment of Interest (the "Transfer") and applies to be admitted to the
Company as a substitute member of the Company, (b) agrees to comply with and be
bound by all of the terms and provisions of the Agreement, (c) represents that
the Transfer complies with the terms and conditions of the LLC Agreement, (d)
represents that the Transfer does not violate any applicable laws and
regulations, and (e) agrees to execute and acknowledge such instruments
(including, without limitation, a counterpart of LLC Agreement), in form and
substance satisfactory to the Company, as the Company reasonably deems necessary
or desirable to effect the Applicant's admission to the Company as a substitute
member of the Company and to confirm the agreement of the Applicant to be bound
by all the terms and provisions of the LLC Agreement with respect to Membership
Interest in the Company described above.  

The Applicant directs that the foregoing Transfer and the Applicant's admission
to the Company as a substitute member shall be effective as of
______________________________.

Name of Transferee (Print)

 

 

 

 

 

Dated:

 

 

Signature:

 

 

 

 

 

(Transferee)

 

 

 

Address:

 

The Company has determined (a) that the Transfer described above is permitted by
the LLC Agreement, (b) hereby agrees to effect such Transfer and the admission
of the Applicant as a substitute member of the Company effective as of the date
and time directed above, and (c) agrees to record, as promptly as possible, in
the books and records of the Company the admission of the Applicant as a
substitute member.



 

--------------------------------------------------------------------------------

 

 

Dated:

 

 

DOMINION BRIDGEPORT FUEL CELL, LLC,

 

 

 

a Virginia limited liability company

 

 

 

 

 

 

 

By:

FuelCell Energy Finance, LLC

 

 

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

 

 

By:

FuelCell Energy, Inc.

 

 

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF ACKNOWLEDGEMENT OF PLEDGE

 

_____________ __, 2019

 

Connecticut Green Bank, as Administrative Agent

845 Brook Street

Rocky Hill, Connecticut 06067

Attention:  General Counsel

 

Ladies and Gentlemen:

Reference is made to the Pledge and Security Agreement dated as of the date
hereof (the “Pledge Agreement”) by FUELCELL ENERGY FINANCE, LLC, a Connecticut
limited liability company, as the pledgor (the “Pledgor”) for the benefit of
Connecticut Green Bank, in its capacity as administrative agent for itself and
the other Secured Parties (together with its successors and assigns,
collectively, the “Administrative Agent”). Capitalized terms used but not
defined herein have the meanings provided in the Pledge Agreement.  In
connection with the pledge of the Collateral to Administrative Agent by the
Pledgor, the undersigned hereby represents, warrants and agrees, as follows:

 

(a)Attached hereto is a true, correct and complete copy of the Borrower
Operating Agreement;

(b)The Borrower Operating Agreement is in full force and effect and has not been
modified or amended, except as set forth on Exhibit A;

(c)Pledgor is not in default of any of its obligations under the Borrower
Operating Agreement;

(d)As set forth in the Borrower Operating Agreement, the undersigned has
irrevocably elected that all limited liability company interests of the Borrower
shall be securities governed by Article 8 of the Uniform Commercial Code.  

In accordance with the Pledgor’s instructions, the undersigned has registered on
its books and records your security interest in the Pledged Interests and other
Collateral; no other Lien on such Pledged Interests or other Collateral is
registered on the books and records of the undersigned, except for in favor of
the First Lien Agent;

(e)The undersigned shall deliver directly to Applicable Agent, any and all
instruments and/or certificates evidencing any right, option or warrant, and all
new, additional or substituted securities issued to, or to be received by,
Pledgor by virtue of its ownership of the Pledged Interests issued by the
undersigned or upon exercise by Pledgor of any option, warrant or right attached
to such Pledged Interest;

(f)The Pledged Interests constitute all of the limited liability company
interests in the Borrower; there are no options or rights outstanding to acquire
any interests in the Borrower, and the Borrower will not issue any additional
limited liability company interests or securities without the prior written
consent of Administrative Agent;

(g)The undersigned has not entered into an agreement with any third party (other
than First Lien Agent) to act on such third party’s instructions without further
consent of Pledgor with respect to the Pledged Interests; and agrees that it
will not enter into any such agreement with any third party (other than First
Lien Agent) concerning any Pledged Interests;

 

--------------------------------------------------------------------------------

 

 

(h)After the occurrence and during the continuance of an Event of Default, the
undersigned shall pay directly to Applicable Agent any and all cash
distributions which might be declared and payable (including any unpaid
distributions accrued prior to the date hereof) on any of the Pledged Interests
or any of the other Collateral issued by the undersigned, and which but for the
provisions of this letter would be paid to Pledgor;

(i)At any time upon and during the continuance of an Event of Default, and upon
your exercise of applicable remedies pursuant to and in accordance with the
Pledge Agreement, upon your written instructions, the undersigned shall register
the transfer of such Pledged Interests to you or your nominee, as applicable;

(j)The Pledged Interests have been duly authorized and validly issued and are
not subject to, nor will the undersigned at any time permit the Pledged
Interests to become subject to, any restrictions governing their issuance,
transfer, ownership or control other than those currently set forth in the
Borrower Operating Agreement; and

(k)After the occurrence and during the continuance of an Event of Default, the
undersigned will comply with Applicable Agent’s instructions relating to the
Pledged Interests without the need for further consent from Pledgor.

The undersigned agrees that, if at any time you shall determine to exercise your
right pursuant to the Pledge Agreement to sell all or any of the Collateral
issued by the undersigned, the undersigned will, upon your request and at
Pledgor’s expense:

(a)provide you with such other information and documentation as may be necessary
or, in your opinion, advisable to enable you to effect the sale of such
Collateral;

(b)do or cause to be done all such other acts and things as may be necessary to
make the sale of such Collateral or any part thereof valid and binding and in
compliance with applicable Law; and

(c)do or cause to be done all such other acts and things as may be necessary to
constitute you or your designees or transferees a member of the undersigned.




 

--------------------------------------------------------------------------------

 

 

You are hereby authorized, in connection with any sale of the Collateral issued
by the undersigned, to deliver or otherwise disclose to any prospective
purchaser of such Collateral any information in your possession relating to the
undersigned or such Collateral.

 

 

 

 

Very truly yours,

 

 

 

 

Dated:

 

 

FUELCELL ENERGY FINANCE, LLC,  

 

 

 

a Connecticut limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

FuelCell Energy, Inc.

 

 

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

Address:

[

]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Borrower Operating Agreement

(attached hereto)

 

 

 

 